UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22763 CPG Carlyle Private Equity Fund, LLC (Exact name of registrant as specified in charter) 805 Third Avenue New York, New York 10022 (Address of principal executive offices) (Zip code) Mitchell A. Tanzman c/o Central Park Advisers, LLC 805 Third Avenue New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 317-9200 Date of fiscal year end: March 31 Date of reporting period: September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. CPG Carlyle Private Equity Fund, LLC Financial Statements (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 (Including the Financial Statements of CPG Carlyle Private Equity Master Fund, LLC) CPG Carlyle Private Equity Fund, LLC Table of Contents For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 (Unaudited) Schedule of Investments 1 Statement of Assets, Liabilities and Net Assets 2 Statement of Operations 3 Statement of Changes in Net Assets 4 Statement of Cash Flows 5 Financial Highlights 6-7 Notes to Financial Statements 8-13 Other Information 14-15 Financial Statements of CPG Carlyle Private Equity Master Fund, LLC Appendix A * For a description of the Master Fund (as defined in Note 1), into which the Fund invests substantially all of its assets, please see the attached financial statements of the Master Fund, which should be read in conjunction with the financial statements of the Fund. CPG Carlyle Private Equity Fund, LLC (a) Schedule of Investments (Unaudited) September 30, 2013 Investment in CPG Carlyle Private Equity Master Fund, LLC, at value (cost $90,062,144) - 100.13% (b) $ Liabilities in excess of other assets - (0.13%) ) Net Assets - 100.00% $ (a) Invests the majority of its assets in CPG Carlyle Private Equity Master Fund, LLC. (b) Categorized as Level 3 investment. See accompanying notes to financial statements. 1 CPG Carlyle Private Equity Fund, LLC Statement of Assets and Liabilities (Unaudited) September 30, 2013 Assets Investment in CPG Carlyle Private Equity Master Fund, LLC, at fair value (cost $90,062,144) $ Cash Prepaid organizational expenses Total Assets $ Liabilities Capital contributions received in advance Payable to Adviser Sub-Placement Agent fee payable Accounting and administration fees payable Professional fees payable Directors' fees payable Accounts payable and other accrued expenses Total Liabilities Net Assets $ Composition of Net Assets: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain from foreign currency and realized gain distributions from Investment Funds Accumulated net unrealized appreciation on investments in Investment Funds and foreign currency Net Assets $ Net Assets Attributable to: Class A Units $ Class I Units $ Units of Beneficial Interest Outstanding (Unlimited Number of Units Authorized): Class A Units Class I Units Net Asset Value per Unit: Class A Units* $ Class I Units $ * Class A Unit Investors may be charged a sales load ("placement fee") up to a maximum of 3.50% on the amount they invest. See accompanying notes to financial statements. 2 CPG Carlyle Private Equity Fund, LLC Statement of Operations (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 Net Investment Loss Allocated from CPG Carlyle Private Equity Master Fund, LLC Investment income $ Expenses ) Net Investment Loss Allocated from CPG Carlyle Private Equity Master Fund, LLC ) Fund Expenses Sub-Placement Agent fee Organizational expenses Accounting and administration fees Professional fees Directors' fees Other fees Total Fund Expenses Fund expenses waived by the Adviser (See Note 4) ) Net Fund Expenses Net Investment Loss ) Net Realized Gain and Change in Unrealized Appreciation on investments in Investment Funds and Foreign Currency Allocated from CPG Carlyle Private Equity Master Fund, LLC Net realized gain on foreign currency and realized gain distributions from Investment Funds Net change in unrealized appreciation on investments in Investment Funds and foreign currency Net Realized Gain and Change in Unrealized Appreciation on investments in Investment Funds and Foreign Currency Allocated from CPG Carlyle Private Equity Master Fund, LLC Net Increase in Net Assets Resulting from Operations $ See accompanying notes to financial statements. 3 CPG Carlyle Private Equity Fund, LLC Statement of Changes in Net Assets (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 Change in Net Assets Resulting from Operations Net investment loss $ ) Net realized gain on foreign currency and realized gain distributions from Investment Funds Net change in unrealized appreciation on investment in Investment Funds and foreign currency Net change in Net Assets Resulting from Operations Change in Net Assets Resulting from Capital Transactions Class A Units Capital contributions Total Class A Units Transactions Class I Units Capital contributions Total Class I Units Transactions Net change in Net Assets Resulting from Capital Transactions Total Net Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Loss $ ) Unit Activity Class A Units Capital contributions Net Change in Class A Units Outstanding Class I Units Capital contributions Net Change in Class I Units Outstanding Total Change in Units Outstanding See accompanying notes to financial statements. 4 CPG Carlyle Private Equity Fund, LLC Statement of Cash Flows (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 Cash Flows From Operating Activities Net increase in net assets from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Net investment loss allocated from CPG Carlyle Private Equity Master Fund, LLC Net realized gain on foreign currency and realized gain distributions from Investment Funds allocated from CPG Carlyle Private Equity Master Fund, LLC ) Net change in unrealized appreciation on investments in Investment Funds and foreign currency allocated from CPG Carlyle Private Equity Master Fund, LLC ) Purchases of interests in CPG Carlyle Private Equity Master Fund, LLC ) (Increase)/Decrease in Assets: Prepaid organizational expenses ) Increase/(Decrease) in Liabilities: Payable to Adviser Sub-Placement Agent fee payable Accounting and administration fees payable Professional fees payable Directors' fees payable Accounts payable and other accrued expenses Net Cash Used in Operating Activities ) Cash Flows from Financing Activities Proceeds from capital contributions, including capital contributions received in advance Net Cash Provided by Financing Activities Net Change in Cash Cash at Beginning of Period — Cash at End of Period $ See accompanying notes to financial statements. 5 CPG Carlyle Private Equity Fund, LLC Financial Highlights (Unaudited) Class A Units Per Unit Data and Ratios for a Unit of Beneficial Interest Outstanding Throughout the Period Period from June 1, 2013 (Commencement of Class A Operations) to September 30, 2013 Per Unit Operating Performance: Net Asset Value, beginning of period $ Activity from investment operations: Net investment loss ) Net realized gain and unrealized appreciation on investments Total from investment operations Net Asset Value, end of period $ Net Assets, end of period (in thousands) $ Ratios/Supplemental Data: Net investment loss %)(1) Gross Expenses (2) %(1) Expense Waiver %)(1) Net Expenses (5) %(1) Portfolio Turnover Rate (Master Fund) %(3) Total Return (4) %(3) Annualized. Represents the ratio of expenses to average net assets absent fee waivers and/or expense reimbursements by the Adviser. Not annualized. Total return based on per unit net asset value reflects the change in net asset value based on the effects of the performance of the Fund during the period and assumes distributions, if any, were reinvested. Included in the above ratio are other expenses of 0.75%. See accompanying notes to financial statements. 6 CPG Carlyle Private Equity Fund, LLC Financial Highlights (Unaudited) Class I Units Per Unit Data and Ratios for a Unit of Beneficial Interest Outstanding Throughout the Period Period from July 1, 2013 (Commencement of Class I Operations) to September 30, 2013 Per Unit Operating Performance: Net Asset Value, beginning of period $ Activity from investment operations: Net investment loss ) Net realized gain and unrealized appreciation on investments Total from investment operations Net Asset Value, end of period $ Net Assets, end of period (in thousands) $ Ratios/Supplemental Data: Net investment loss %)(1) Gross Expenses (2) %(1) Expense Waiver %)(1) Net expenses (5) %(1) Portfolio Turnover Rate (Master Fund) %(3) Total Return (4) %(3) Annualized. Represents the ratio of expenses to average net assets absent fee waivers and/or expense reimbursements by the Adviser. Not annualized. Total return based on per unit net asset value reflects the change in net asset value based on the effects of the performance of the Fund during the period and assumes distributions, if any, were reinvested. Included in the above ratio are other expenses of 0.73%. See accompanying notes to financial statements. 7 CPG Carlyle Private Equity Fund, LLC Notes to Financial Statements (Unaudited) September 30, 2013 1. ORGANIZATION CPG Carlyle Private Equity Fund, LLC (the “Fund”) was organized as a Delaware limited liability company on October 23, 2012. The Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as a closed-end, non-diversified management investment company. The Fund commenced operations on June 1, 2013. The Fund’s investment objective is to seek attractive long-term capital appreciation. In pursuing its investment objective, the Fund intends to invest all of its assets in limited liability company interests (“Interests”) in CPG Carlyle Private Equity Master Fund, LLC (the “Master Fund”), a limited liability company organized under the laws of the State of Delaware, which is also registered under the 1940 Act. The Master Fund expects to invest predominantly in the multiple alternative investment funds (“Investment Funds”) sponsored by The Carlyle Group L.P. and its affiliates (“Carlyle”) with an emphasis on private equity funds. The Fund’s and Master Fund’s investment adviser is Central Park Advisers, LLC (the “Adviser”), a Delaware limited liability company registered under the Investment Advisers Act of 1940, as amended. The Board of Directors of the Fund (the “Board”) has overall responsibility to manage and control the business affairs of the Fund, including exclusive authority to oversee and to establish policies regarding the management, conduct and operations of the Fund’s business. The Board also acts as the Board of Directors of the Master Fund (the “Master Fund Board”). Units of beneficial interest of the Fund (“Units”) are offered only to investors who are “accredited investors” as defined in Rule 501(a) under the Securities Act of 1933, as amended. Holders of Units (“Investors”) of the Fund do not own any direct interest in the Master Fund. At September 30, 2013, the Fund owned approximately 100.00% of the Interests in the Master Fund with the Adviser owning a minimal amount which rounded to approximately 0.00%. The Fund’s term is perpetual unless it is otherwise dissolved under the terms of its formation documents. The Fund offers two classes of Units, Class A Units and Class I Units, which differ in their respective sales load ("placement fee") and Sub-Placement Agent Fee (as defined below). Each class of Units may be purchased as of the first business day of each month based upon their respective then current net asset values. Class A Unit Investors may be charged a placement fee up to a maximum of 3.50% on the amount they invest. No placement fee will be charged on purchases of Class I Units. Class A Units are subject to an ongoing fee (the "Sub-Placement Agent Fee") at an annualized rate of 0.60% of the aggregate net assets of the Fund attributable to Class A Units. Class I Units are not subject to the Sub-Placement Agent Fee. The Fund’s financial statements should be read in conjunction with the Master Fund’s financial statements, which are included as Appendix A. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Federal Tax Information: It is the Fund’s policy to qualify as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). The Fund’s policy is to comply with the provisions of the Code applicable to RICs and to distribute to its investors substantially all of its distributable net investment income and net realized gain on investments. In addition, the Fund intends to make distributions to avoid excise taxes. Accordingly, no provision for federal income or excise tax has been recorded in these financial statements. The Fund has adopted a tax year end of September 30. The Fund files tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Fund is subject to examination by U.S. federal, state, local and foreign jurisdictions, where applicable. As of September 30, 2013, the tax years from the year 2013 forward remain subject to examination by the major tax jurisdictions under the statute of limitations. 8 CPG Carlyle Private Equity Fund, LLC Notes to Financial Statements (Unaudited) (Continued) September 30, 2013 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Management evaluates the tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions will “more-likely-than-not” be sustained upon examination by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold and that would result in a tax benefit or expense to the Fund would be recorded as a tax benefit or expense in the current year. The Fund has not recognized any tax liability for unrecognized tax benefits or expenses. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. During the period ended September 30, 2013, the Fund did not incur any interest or penalties. The Regulated Investment Company Modernization Act of 2010 (the "Act") was signed into law on December 22, 2010. The Act makes changes to a number of the federal income and excise tax provisions impacting RICs, including simplification provisions on asset diversification and qualifying income tests, provisions aimed at preserving the character of the distributions made by the RIC and coordination of the income and excise tax distribution requirements, and provisions for allowing unlimited years carryforward for capital losses. The character of distributions made during the year from net investment income or net realized gain may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain/(loss) items for financial statement and tax purposes. Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. At September 30, 2013, the federal tax cost of investment securities and unrealized appreciation (depreciation) as of the period end were as follows: Gross unrealized appreciation $ Gross unrealized depreciation $ — Net unrealized appreciation/(depreciation) $ Tax cost $ Cash: Cash consists of monies held at UMB Bank, N.A. Such cash, at times, may exceed federally insured limits. The Fund has not experienced any losses in such accounts and does not believe it is exposed to any significant credit risk on such accounts. Allocations from the Master Fund: In accordance with U.S. GAAP, the Fund, as the holder of Interests in the Master Fund, records in its financial statements its allocated portion of income, expense, realized gains and losses and unrealized appreciation and depreciation in the Master Fund. Investment Transactions: Interest income and expenses are recorded on the accrual basis. Expenses that are specifically attributed to the Fund are accrued and charged to the Fund. Although the Fund bears its proportionate share of the management fees paid by the Master Fund, the Fund pays no direct management fee to the Adviser. Multiple Classes of Units: All Investors bear the common expenses of the Fund. Dividends are declared separately for each class. Income, non-class specific expenses and realized and unrealized gains and losses are allocated monthly to each class of Units based on the value of total Units outstanding of each class, without distinction between Unit classes. Expenses attributable to a particular class of Units, such as Sub-Placement Agent Fee, are allocated directly to that class. Organization Expenses: Costs incurred in connection with the organization of the Fund were estimated to be $398,460, of which $100,961 was expensed for the fiscal period ended September 30, 2013. Use of Estimates: The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. 9 CPG Carlyle Private Equity Fund, LLC Notes to Financial Statements (Unaudited) (Continued) September 30, 2013 3. PORTFOLIO VALUATION Fair value is defined as the price that the fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. Under U.S. GAAP, a three-level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observation of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below: • Level 1 — unadjusted quoted prices in active markets for identical financial instruments that the reporting entity has the ability to access at the measurement date. • Level 2 — inputs other than quoted prices included within Level 1 that are observable for the financial instrument, either directly or indirectly. For investments measured at net asset value (“NAV”) as of the measurement date, included in this category are investments that can be withdrawn by the Fund at NAV as of the measurement date, or within one year from measurement date. • Level 3 — significant unobservable inputs for the financial instrument (including the Fund’s own assumptions in determining the fair value of investments). For investments measured at NAV as of the measurement date, included in this category are investments for which the Fund does not have the ability to redeem at NAV as of the measurement date due to holding periods greater than one year from the measurement date. U.S. GAAP requires that investments are classified within the level of the lowest significant input considered in determining fair value. In evaluating the level at which the Fund’s investments have been classified, the Fund has assessed factors including, but not limited to price transparency and the existence or absence of certain restrictions at the measurement date. The Fund has assessed the following factors in determining the fair value hierarchy of its investment in the Master Fund: The Fund values its investment in the Master Fund at the net asset value of the Interests in the Master Fund owned by the Fund. The Interests in the Master Fund, in which the Fund invests, are considered a Level 3 security as defined under fair valuation accounting standards. The Master Fund’s disclosure with respect to investments held by the Master Fund under the three-tier hierarchy is discussed in the Notes to the Master Fund’s financial statements. Net asset value of the Master Fund is determined by or at the direction of the Adviser as of the close of business at the end of any fiscal period in accordance with the valuation principles set forth below or as may be determined from time to time pursuant to policies established by the Board. The Master Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memorandums, as appropriate. The Master Fund’s investments in Investment Funds are carried at fair value which generally represents the Master Fund’s pro-rata interest in the net assets of each Investment Fund as reported by the administrators and/or investment managers of the underlying Investment Funds. All valuations utilize financial information supplied by each Investment Fund and are net of management and incentive fees or allocations payable to the Investment Funds’ managers or pursuant to the Investment Funds’ agreements. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser has assessed factors including, but not limited to the individual Investment Funds' compliance with fair value measurements, price transparency and valuation procedures in place, and subscription and redemption activity. The Adviser and/or the Board will consider such information and consider whether it is appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported or whether to adjust such value. The underlying investments of each Investment Fund are accounted for at fair value as described in each Investment Fund’s financial statements. 10 CPG Carlyle Private Equity Fund, LLC Notes to Financial Statements (Unaudited) (Continued) September 30, 2013 4. RELATED PARTY TRANSACTIONS AND OTHER The Adviser provides investment advisory services to the Fund and the Master Fund pursuant to investment advisory agreements (the “Agreements”). Pursuant to the Agreement with the Master Fund, the Master Fund pays the adviser a monthly fee measured as of the end of each month (the “Management Fee”) at the annual rate of 1.20% of the Master Fund’s net asset value. Pursuant to the Agreement with the Fund, the Fund does not pay directly to the Adviser. Through its investment in the Master Fund, the Fund bears a proportionate share of the Management Fee paid by the Master Fund to the Adviser for the advisory services provided by the Adviser to the Master Fund. The Adviser has entered into an "Expense Limitation and Reimbursement Agreement" with the Fund for a one-year term beginning on June 1, 2013 and ending on the one year anniversary thereof (the "Limitation Period") to limit the amount of "Specified Expenses" (as described below) borne by the Fund (whether borne directly or indirectly through and in proportion to, the Fund's interest in the Master Fund) during the Limitation Period to an amount not to exceed 0.75% per annum of the Fund's net assets (the "Expense Cap"). "Specified Expenses" is defined to include all expenses incurred in the business of the Fund, provided that the following expenses are excluded from the definition of Specified Expenses: (i) the Fund's proportional share of (a) the Management Fee, (b) fees, expenses, allocations, carried interests, etc. of the Investment Funds in which the Master Fund invests, (c) transaction costs of the Master Fund associated with the acquisition and disposition of secondary interests, (d) interest payments incurred by the Master Fund, (e) fees and expenses incurred in connection with a credit facility, if any, obtained by the Master Fund and (f) extraordinary expenses (as determined in the sole discretion of the Adviser) of the Master Fund; and (ii) (a) the Sub-Placement Agent Fee charged to Investors in Class A Units, (b) interest payments incurred by the Fund, (c) fees and expenses incurred in connection with a credit facility, if any, obtained by the Fund, (d) taxes and (e) extraordinary expenses (as determined in the sole discretion of the Adviser) of the Fund. These expenses will be in addition to the expenses of the Fund that may be limited by the Adviser to 0.75% of the Fund's net assets. To the extent that the Adviser bears Specified Expenses, it is permitted to receive reimbursement for any expense amounts previously paid or borne by the Adviser, for a period not to exceed three years from the date on which such expenses were paid or borne by the Adviser, even if such reimbursement occurs after the termination of the Limitation Period, provided that the Specified Expenses have fallen to a level below the Expense Cap and the reimbursement amount does not raise the level of Specified Expenses in the month the reimbursement is being made to a level that exceeds the Expense Cap. During the period ended September 30, 2013, the Adviser waived $187,838 for amounts in excess of the Expense Limitation, which will begin to expire in June 2016. Each member of the Board who is not an “interested person” of the Fund (the “Directors”), as defined by the 1940 Act, receives an annual retainer of $5,000 plus a fee of $500 for each meeting attended and $250 for each meeting by phone. All members of the Board are reimbursed for their reasonable out-of-pocket expenses. Total amounts expensed by the Fund related to Directors for the period ended September 30, 2013 were $8,417 which is presented as Directors’ fees in the Statement of Operations, of which $8,417 was payable at September 30, 2013. 5. ADMINISTRATION, CUSTODIAN FEES AND DISTRIBUTION J.D. Clark & Company, a division of UMB Fund Services, Inc., serves as administrator (the “Administrator”) to the Fund and provides certain accounting, administrative, record keeping and investor related services. For its services the Fund pays an annual fee to the Administrator based upon average net assets, subject to certain minimums. For the period ended September 30, 2013, the total administration fees were $43,721. UMB Bank, N.A. (the “Custodian”), an affiliate of the Administrator, serves as the primary custodian of the assets of the Fund. 11 CPG Carlyle Private Equity Fund, LLC Notes to Financial Statements (Unaudited) (Continued) September 30, 2013 5. ADMINISTRATION, CUSTODIAN FEES AND DISTRIBUTION (continued) Foreside Fund Services, LLC (the “Placement Agent”) acts as the placement agent of the Fund’s Units. Under the terms of the Placement Agent Agreement, the Placement Agent is authorized to retain sub-placement agents for distribution services and to provide related sales support services to Investors. The Fund pays a quarterly Sub-Placement Agent Fee out of the net assets of Class A Units at the annual rate of 0.60% of the aggregate net asset value of Class A Units, determined and accrued as of the last day of each calendar month (before any repurchases of Class A Units). The Sub-Placement Agent Fee is charged on an aggregate class-wide basis, and Investors in Class A Units will be subject to the Sub-Placement Agent Fee regardless of how long they have held their Class A Units. The Sub-Placement Agent Fee is paid to the Placement Agent to reimburse it for payments made to sub-placement agents. Payment of the Sub-Placement Agent Fee is governed by the Fund’s Distribution Plan, which was adopted by the Fund, pursuant to the conditions of the exemptive order issued by the SEC, with respect to Class A Units in compliance with Rule 12b-1 under the 1940 Act. For the period ended September 30, 2013, the total Sub-Placement Agent Fee was $131,513, of which $110,659 was payable at September 30, 2013. 6. ALLOCATION TO INVESTORS’ CAPITAL ACCOUNTS As of the last day of each Fiscal Period (as defined below), any net profit or net loss for the Fiscal Period shall be allocated among and credited to or debited against the capital accounts of the Investors in accordance with their respective Fund percentages for such Fiscal Period. Fiscal Period means the period commencing on the first date on or as of which an Investor other than the organizational Investor or the Adviser is admitted to the Fund, and thereafter each period commencing on the day immediately following the last day of the preceding Fiscal Period, and ending at the close of business on the first to occur of the following dates: (1) the last day of a fiscal year; (2) the day preceding any day as of which a contribution to the capital of the Fund is made; (3) the day as of which the Fund repurchases Units or portions of Units of any Investor; (4) the day as of which the Fund admits a substituted Investor to whom Units (or portions thereof) of an Investor has been transferred (unless there is no change of beneficial ownership); or (5) any other day as of which Limited Liability Company agreement provides for any amount to be credited to or debited against the capital account of any Investor, other than an amount to be credited to or debited against the capital accounts of all Investors in accordance with their respective investment percentages. 7. REPURCHASE OF UNITS Investors do not have the right to require the Fund to redeem their Units. To provide a limited degree of liquidity to Investors, the Fund may, from time to time, offer to repurchase Units pursuant to written tenders by Investors. Repurchases will be made at such times, in such amounts and on such terms as may be determined by the Board, in its sole discretion. In determining whether the Fund should offer to repurchase Units, the Board will consider the recommendations of the Adviser as to the timing of such an offer, as well as a variety of operational, business and economic factors. The Adviser anticipates that, it will recommend to the Board that the Fund offer to repurchase Units from Investors on a quarterly basis, commencing with the first fiscal quarter after two full years of Fund operations, with such repurchases to occur as of the last day of March, June, September and December (or, if any such date is not a business day, on the immediately preceding business day). The Adviser also expects that, generally, it will recommend to the Board that each repurchase offer should apply to up to 5% of the net assets of the Fund. Each repurchase offer will generally commence approximately 100 days prior to the applicable repurchase date. Since all or substantially all of the Fund's assets will be invested in the Master Fund, the Fund does not expect to conduct a repurchase offer of Units unless the Master Fund contemporaneously conducts a repurchase offer of its interests. A 2.00% early repurchase fee will be charged by the Fund with respect to any repurchase of Units from an Investor at any time prior to the day immediately preceding the first anniversary of the Investor’s purchase of such Units. 12 CPG Carlyle Private Equity Fund, LLC Notes to Financial Statements (Unaudited) (Continued) September 30, 2013 8. INDEMNIFICATION Under the Fund’s organizational documents, its officer and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund. In addition, in the ordinary course of business, the Fund may enter into contracts or agreements that contain indemnification or warranties. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. 9. SUBSEQUENT EVENTS Subscriptions into the Fund for October 1, 2013 and November 1, 2013, equaled $16,017,913 and $21,938,588 for Class A Units and $5,098,500 and $5,419,000 for Class I Units, respectively. 13 CPG Carlyle Private Equity Fund, LLC Other Information (Unaudited) September 30, 2013 PROXY VOTING The Fund is required to file Form N-PX, with its complete proxy voting record for the twelve months ended June 30, no later than August 31. The Fund’s Form N-PX filing is available: (i) without charge, upon request, by calling the Fund at 1-212-317-9200 or (ii) by visiting the SEC’s website at www.sec.gov. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available, without charge and upon request, on the SEC’s website at http://www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the Public Reference Room may be obtained by calling 1-800-SEC-0330. INVESTMENT ADVISORY AGREEMENT APPROVAL The Directors, including the Directors who are not "interested persons" (as defined in the Investment Company Act of 1940, as amended), first evaluated the Investment Advisory Agreement the (the "Advisory Agreement") at a meeting on December 14, 2012, and continued its evaluation at a meeting on March 15, 2013. The Directors met in an executive session during which they were advised by and had the opportunity to discuss with independent legal counsel the approval of the Advisory Agreement. The Directors reviewed materials furnished by Central Park Advisers, LLC (the "Adviser"), including information regarding the Adviser, its affiliates and its personnel, operations and financial condition. A table indicating comparative fee information, as well as a summary financial analysis for the Fund, were also included in the meeting materials and were reviewed and discussed. The Directors discussed with representatives of the Adviser the Fund's operations and the Adviser's ability to provide advisory and other services to the Fund. In particular, the Board considered the following: (i) The nature, extent and quality of services to be provided by the Adviser: The Directors reviewed the services that the Adviser would provide to the Fund, including, but not limited to, generally managing the Fund's investments in accordance with the stated policies of the Fund. The Directors also discussed the amount of time the Adviser would dedicate to the Fund and the type of transactions that would be done on behalf of the Fund. The Directors also considered the Adviser's investment philosophy and investment process with respect to, and the investment outlook for, the Fund. Additionally, the Directors considered the services provided by other investment advisers to similar funds. In addition, the Board considered the education, background and experience of the Adviser's advisory and other personnel proposing to provide services to the Fund, noting particularly that the favorable reputation of the proposed portfolio managers for the Fund would likely have a favorable impact on the success of the Fund. The Board then considered the administrative services to be provided by the Adviser and its affiliates to the Fund, including administrative and compliance services, oversight of Fund accounting, marketing services, assistance in meeting legal and regulatory requirements and other services necessary for the operation of the Fund. The Directors acknowledged the Adviser's engagement of highly skilled investment professionals, research analysts and administrative, legal and compliance staff members to ensure that a high level of quality in compliance and administrative services would be provided to the Fund. Accordingly, the Directors concluded that the quality and scope of services offered by the Adviser to the Fund was appropriate and compared favorably to, and would be consistent with, services provided by other advisers to other funds in both nature and quality, and would be suitable for the Fund. (ii) Investment performance of the Fund and the Adviser: Because the Fund is newly formed, the Directors did not consider the investment performance of the Fund. The Board acknowledged, however, that the Adviser and its personnel had the necessary expertise to manage the Fund. 14 CPG Carlyle Private Equity Fund, LLC Other Information (Unaudited) (Continued) September 30, 2013 INVESTMENT ADVISORY AGREEMENT APPROVAL (continued) (iii) Cost of the services to be provided and profits to be realized by the Adviser from the relationship with the Fund: The Board considered the fact that because the Fund had not commenced operations and the eventual amount of the Fund's assets was uncertain, the Adviser was not able to provide it with specific information concerning the cost of services to be provided to the Fund and the expected profits to be realized by the Adviser. The Board did consider, however, the Adviser's expected profitability at certain levels of the Fund's estimated average assets under management. The Board determined to revisit this issue no later than when it next reviewed the Advisory Agreement in connection with consideration of the renewal of the Advisory Agreement for the annual period following the initial term. (iv) The extent to which economies of scale would be realized as the Fund grows and whether fee levels would reflect such economies of scale: The Directors discussed the fact that the size of the Fund would not initially be large enough to support a request for breakpoints due to economies of scale. (v) Comparison of fees to be paid to those under other investment advisory contracts, such as contracts of the same and other investment advisors or other clients: The Board considered that no compensation shall be payable to the Adviser under the Advisory Agreement, and that the Investment Advisory Agreement between CPG Carlyle Private Equity Master Fund, LLC (the "Master Fund") and the Adviser provides for a 1.20% fee to be paid to the Adviser, which is indirectly borne by the Fund as an investor in the Master Fund. The Directors reviewed the fees to be paid by the Master Fund and compared the fees to those being charged to other third-party pooled investment vehicles and investment companies that had objectives and strategies similar to those of the Fund and the Master Fund and which were managed by other third-party investment advisers (the "Comparable Funds"). The Board noted that the Master Fund's advisory fee was lower than the advisory fees of the Comparable Funds, and that the Master Fund was not charging any incentive fee. The Board also considered the Expense Limitation and Reimbursement Agreement between the Fund and the Adviser, under which the Adviser would limit, for a one-year term beginning on the closing date for subscriptions and ending on the one year anniversary thereof, certain of the expenses borne by the Fund to an amount not to exceed 0.75% per annum of the Fund's net assets. The Directors determined that the fees under the Master Fund's Investment Advisory Agreement do not constitute fees that are so disproportionately large as to bear no reasonable relationship to the services rendered and that could not have been the product of arm's-length bargaining, and concluded that the fees were reasonable and appropriate. The Directors concluded that approval of the Advisory Agreement was in the best interests of the Fund and its investors. 15 CPG Carlyle Private Equity Master Fund, LLC (a Delaware Limited Liability Company) Financial Statements (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 CPG Carlyle Private Equity Master Fund, LLC Table of Contents For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 (Unaudited) Schedule of Investments 1 Statement of Assets, Liabilities and Net Assets 2 Statement of Operations 3 Statement of Changes in Net Assets 4 Statement of Cash Flows 5 Financial Highlights 6 Notes to Financial Statements 7-13 Other Information 14-15 CPG Carlyle Private Equity Master Fund, LLC Schedule of Investments (Unaudited) September 30, 2013 Investment Funds - 30.46% Geographic Region Cost Fair Value Primary Investments - 6.08% Carlyle Strategic Partners III, L.P. a North America $ $ Total Primary Investments Secondary Investments - 24.38% Carlyle Asia Growth Partners IV, L.P. a Asia Carlyle Asia Partners II, L.P. a Asia Carlyle Europe Partners II, L.P. a Europe Carlyle Europe Technology Partners, L.P. a Europe Carlyle Partners V, L.P. a North America Carlyle Strategic Partners II, L.P. a North America Total Secondary Investments Total Investments in Investment Funds $ $ Short-Term Investments - 69.96% Money Market Fund - 69.96% Fidelity Institutional Money Market Portfolio, Class I, 0.05% b $ $ Total Short-Term Investments $ $ Total Investments - 100.42% $ $ Liabilities in excess of other assets - (0.42%) ) Net Assets - 100.00% $ a Investment Funds have no redemption provisions, are issued in private placement transactions and are restricted as to resale. b The rate shown is the annualized 7-day yield as of September 30, 2013. See accompanying notes to financial statements. 1 CPG Carlyle Private Equity Master Fund, LLC Statement of Assets and Liabilities (Unaudited) September 30, 2013 Assets Investments in Investment Funds, at fair value (cost $24,094,180) $ Short-Term Investments, at fair value (cost $66,282,286) Cash denominated in foreign currencies (cost $13,490) Cash Prepaid organizational expenses Prepaid expenses and other assets Total Assets $ Liabilities Payable for investments purchased, not yet settled Payable to Adviser Professional fees payable Accounting and administration fees payable Directors' fees payable Accounts payable and other accrued expenses Total Liabilities Net Assets $ Composition of Net Assets Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain on foreign currency and realized gain distributions from Investment Funds Accumulated net unrealized appreciation on investments in Investment Funds and foreign currency Net Assets $ See accompanying notes to financial statements. 2 CPG Carlyle Private Equity Master Fund, LLC Statement of Operations (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 Investment Income Dividend income $ Expenses Management fee Organizational expenses Professional fees Accounting and administration fees Directors' fees Other fees Total Expenses Fees waived by the Adviser (See Note 4) ) Net Expenses Net Investment Loss ) Net Realized Gain and Change in Unrealized Appreciation on investments in Investment Funds and Foreign Currency Net realized gain on foreign currency Net realized gain distributions from Investment Funds Net change in unrealized appreciation on: Investments in Investment Funds Foreign currency Net Realized Gain and Change in Unrealized Appreciation on investments in Investment Funds and Foreign Currency Net Increase in Net Assets Resulting from Operations $ See accompanying notes to financial statements. 3 CPG Carlyle Private Equity Master Fund, LLC Statement of Changes in Net Assets (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 Change in Net Assets Resulting from Operations Net investment loss $ ) Net realized gain on foreign currency and realized gain distributions from Investment Funds Net change in unrealized appreciation on investments in Investment Funds and foreign currency Net Change in Net Assets Resulting from Operations Change in Net Assets Resulting from Capital Transactions Capital contributions Net Change in Net Assets Resulting from Capital Transactions Total Net Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Loss $ ) See accompanying notes to financial statements. 4 CPG Carlyle Private Equity Master Fund, LLC Statement of Cash Flows (Unaudited) For the Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 Cash Flows From Operating Activities Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Net realized gain from foreign currency and realized gain distributions from Investment Funds ) Net change in unrealized appreciation on investments in Investment Funds and foreign currency ) Purchases of investments in Investment Funds ) Net (purchases) sales of Short-Term Investments ) Distributions received from Investment Funds Net realized gain distributions from Investment Funds (Increase)/Decrease in Assets: Prepaid organizational expenses ) Prepaid expenses and other assets ) Increase/(Decrease) in Liabilities: Payable for investments purchased Payable to Adviser Professional fees payable Accounting and administration fees payable Directors' fees payable Accounts payable and other accrued expenses Net Cash Used in Operating Activities ) Cash Flows from Financing Activities: Proceeds from capital contributions Net Cash Provided by Financing Activities Exchange Rate Effect on Cash Net Change in Cash Cash at Beginning of Period — Cash at End of Period $ See accompanying notes to financial statements. 5 CPG Carlyle Private Equity Master Fund, LLC Financial Highlights (Unaudited) Ratios for a Unit of Beneficial Interest Outstanding Throughout the Period Period from June 1, 2013 (Commencement of Operations) to September 30, 2013 Net Assets: Net Assets, end of period (in thousands) $ Ratios/Supplemental Data: Net investment loss %)(1) Gross Expenses (2) %(1) Expense Waiver %)(1) Net expenses (5) %(1) Portfolio Turnover Rate %(3) Total Return (4) %(3) Annualized. Represents the ratio of expenses to average net assets absent fee waivers and/or expense reimbursement by the Adviser. Not annualized. Total return based on per unit net asset value reflects the changes in net asset value based on the effects of the performance of the Fund during the period and assumes distributions, if any, were reinvested. Included in the above ratio are other expenses of 0.68%. See accompanying notes to financial statements. 6 CPG Carlyle Private Equity Master Fund, LLC Notes to Financial Statements (Unaudited) September 30, 2013 1. ORGANIZATION CPG Carlyle Private Equity Master Fund, LLC (the “Master Fund”) was organized as a Delaware limited liability company on October 23, 2012. The Master Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as a closed-end, non-diversified management investment company. The Master Fund commenced operations on June 1, 2013. The Master Fund’s investment adviser is Central Park Advisers, LLC (the “Adviser”), a Delaware limited liability company registered under the Investment Advisers Act of 1940, as amended. The Master Fund’s investment objective is to seek attractive long-term capital appreciation. The Master Fund seeks to achieve its objective by investing predominantly in multiple alternative investment funds (“Investment Funds”) sponsored by The Carlyle Group L.P. and its affiliates (“Carlyle”) with an emphasis on private equity funds. The Board of Directors of the Master Fund (the “Board”) has overall responsibility to manage and control the business affairs of the Master Fund, including the exclusive authority to oversee and to establish policies regarding the management, conduct and operations of the Master Fund’s business. The Master Fund is a master investment portfolio in a master-feeder structure. CPG Carlyle Private Equity Fund, LLC (the “Feeder Fund”) invests substantially all of its assets in the limited liability company interests (“Interests”) of the Master Fund and is an investor (“Investor”) of the Master Fund. As of September 30, 2013, the Feeder Fund owns approximately 100.00% of the Master Fund’s Interests with the Adviser owning a minimal amount which rounded to approximately 0.00%. Interests are generally offered as of the first business day of each calendar month. Purchase proceeds do not represent the Master Fund's capital or become the Master Fund's assets until the first business day of the relevant calendar month. The Master Fund’s term is perpetual unless it is otherwise dissolved under the terms of its formation documents. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Master Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Federal Tax Information: It is the Master Fund’s policy to be classified as a partnership for U.S. federal income tax purposes. Each investor of the Master Fund is treated as the owner of its allocated share of the net assets, income, expenses, and the realized and unrealized gains (losses) of the Master Fund. Accordingly, no U.S. federal, state or local income taxes are paid by the Master Fund on the income or gains of the Master Fund since the investors are individually liable for the taxes on their allocated share of such income or gains of the Master Fund. The Master Fund has adopted a tax year end of September 30. The Master Fund files tax returns as prescribed by the tax laws of the jurisdictions in which it operates. In the normal course of business, the Master Fund is subject to examination by U.S. federal, state, local and foreign jurisdictions, where applicable. As of September 30, 2013, the tax years from the year 2013 forward remain subject to examination by the major tax jurisdictions under the statute of limitations. Management evaluates the tax positions taken or expected to be taken in the course of preparing the Master Fund’s tax returns to determine whether the tax positions will “more-likely-than-not” be sustained upon examination by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold and that would result in a tax benefit or expense to the Master Fund would be recorded as a tax benefit or expense in the current year. The Master Fund has not recognized any tax liability for unrecognized tax benefits or expenses. The Master Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. During the period ended September 30, 2013, the Master Fund did not incur any interest or penalties. Cash: Cash and cash denominated in foreign currencies consist of monies held at UMB Bank, N.A. Such cash, at times, may exceed federally insured limits. The Master Fund has not experienced any losses in such accounts and does not believe it is exposed to any significant credit risk on such accounts. Short-Term Investments: Short-term investments represent an investment in a money market fund and are recorded at fair value. Dividend income is recorded on the ex-dividend date. 7 CPG Carlyle Private Equity Master Fund, LLC Notes to Financial Statements (Unaudited) (Continued) September 30, 2013 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Investment Transactions: The Master Fund accounts for realized gains and losses from Investment Funds transactions based upon the pro-rata ratio of the fair value and cost of the underlying Investment Funds at the date of redemption. Interest income and expenses are recorded on the accrual basis. Distributions from Investment Funds will be received as the underlying investments of the Investment Funds are liquidated. Distributions from Investment Funds occur at irregular intervals, and the exact timing of distributions from the Investment Funds cannot be determined. It is estimated that distributions will occur over the life of the Investment Funds. Organization Expenses: Costs incurred in connection with the organization of the Master Fund were estimated to be $525,000, of which $82,500 was expensed for the fiscal period ended September 30, 2013. Foreign Currency: Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The company does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the company’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the fair values of assets and liabilities, other than investments in securities at fiscal period end, resulting from changes in exchange rates. Use of Estimates: The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. 3. PORTFOLIO VALUATION Fair value is defined as the price that the fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. Under U.S. GAAP, a three-level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Master Fund. Unobservable inputs reflect the Master Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observation of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below: • Level 1 — unadjusted quoted prices in active markets for identical financial instruments that the reporting entity has the ability to access at the measurement date. • Level 2 — inputs other than quoted prices included within Level 1 that are observable for the financial instrument, either directly or indirectly. For investments measured at net asset value (“NAV”) as of the measurement date, included in this category are investments that can be withdrawn by the Master Fund at NAV as of the measurement date, or within one year from measurement date. • Level 3 — significant unobservable inputs for the financial instrument (including the Master Fund’s own assumptions in determining the fair value of investments). For investments measured at NAV as of the measurement date, included in this category are investments for which the Master Fund does not have the ability to redeem at NAV as of the measurement date due to holding periods greater than one year from the measurement date. 8 CPG Carlyle Private Equity Master Fund, LLC Notes to Financial Statements (Unaudited) (Continued) September 30, 2013 3. PORTFOLIO VALUATION (continued) U.S. GAAP requires that investments are classified within the level of the lowest significant input considered in determining fair value. In evaluating the level at which the Master Fund’s investments have been classified, the Master Fund has assessed factors including, but not limited to price transparency and the existence or absence of certain restrictions at the measurement date. The Master Fund has assessed the following factors in determining the fair value hierarchy of its investments in Investment Funds: The private equity Investment Funds are generally restricted securities that are subject to substantial holding periods and are not traded in public markets, so that the Master Fund may not be able to resell some of its investments for extended periods, which may be several years. The types of private equity Investment Funds that the Master Fund may make include primary, secondary and direct investments. Primary investments (the “Primary Investments”) are investments in newly established private equity funds. Secondary investments (the “Secondary Investments”) are investments in existing private equity funds that are acquired in privately negotiated transactions. Co-Investments represent opportunities to separately invest in specific portfolio companies that are otherwise represented in an Investment Fund. Investment Funds subject to substantial holding periods are classified as Level 3 assets. Net asset value of the Master Fund is determined by or at the direction of the Adviser as of the close of business at the end of any fiscal period in accordance with the valuation principles set forth below or as may be determined from time to time pursuant to policies established by the Board. The Master Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memorandums, as appropriate. The Master Fund’s investments in Investment Funds are carried at fair value which generally represents the Master Fund’s pro-rata interest in the net assets of each Investment Fund as reported by the administrators and/or investment managers of the underlying Investment Funds. All valuations utilize financial information supplied by each Investment Fund and are net of management and incentive fees or allocations payable to the Investment Funds’ managers or pursuant to the Investment Funds’ agreements. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser has assessed factors including, but not limited to the individual Investment Funds' compliance with fair value measurements, price transparency and valuation procedures in place, and subscription and redemption activity. The Adviser and/or the Board will consider such information and consider whether it is appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported or whether to adjust such value. The underlying investments of each Investment Fund are accounted for at fair value as described in each Investment Fund’s financial statements. (See Schedule of Investments). The fair value relating to certain underlying investments of these Investment Funds, for which there is no ready market, has been estimated by the respective Investment Funds’ management and is based upon available information in the absence of readily ascertainable fair values and does not necessarily represent amounts that might ultimately be realized. Due to the inherent uncertainty of valuation, those estimated fair values may differ significantly from the values that would have been used had a ready market for the investments existed. These differences could be material. The following table sets forth information about the levels within the fair value hierarchy at which the Master Fund’s investments are measured as of September 30, 2013: Investments Level 1 Level 2 Level 3 Total Primary Investments $
